Luther Gales, III v. Sunoco, Inc. and American Zurich Insurance, No. 99, September Term,
2013, Opinion by Adkins, J.

WORKERS’ COMPENSATION LAW — DE NOVO WORKERS’ COMPENSATION
JURY TRIALS — WORKERS’ COMPENSATION COMMISSION (“COMMISSION”)
DECISIONS: An appellant in a de novo workers’ compensation jury trial is not required
to move the Commission decision into evidence.
Circuit Court for Baltimore City
Case No.: 24-C-11-003170
Argued: September 4, 2014
                                    IN THE COURT OF APPEALS

                                         OF MARYLAND



                                               No. 99

                                       September Term, 2013


                                        LUTHER GALES, III

                                                 v.

                                        SUNOCO, INC. and
                                   AMERICAN ZURICH INSURANCE


                                        Barbera, C.J.
                                        Harrell
                                        Battaglia
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts,

                                               JJ.



                                        Opinion by Adkins, J.



                                               Filed: October 23, 2014
      In Maryland, a party aggrieved by a decision of the Workers’ Compensation

Commission (“Commission”)1 may appeal to the circuit court and request a jury trial. Md.

Code (1991, 2008 Repl. Vol.), § 9-737 of the Labor and Employment Article; § 9-745(d)

of the Labor and Employment Article. The scope of this jury trial, which is essentially de

novo, encompasses “any question of fact involved in the case.” § 9-745(d) of the Labor

and Employment Article. In this case, we consider whether the appellant in a de novo

workers’ compensation jury trial must move the Commission decision into evidence.

                       FACTS AND LEGAL PROCEEDINGS

      On February 20, 2010, Petitioner, Luther Gales, III, sustained an accidental injury

while delivering gasoline for Respondent, Sunoco, Inc. As a result of the accident,

Sunoco’s workers’ compensation insurer, Respondent, American Zurich Insurance,

compensated Gales for temporary total disability2 from February 21, 2010 to December

28, 2010. After this initial period, Gales requested that Sunoco, Inc. and American Zurich

Insurance (collectively “Employer”) pay for additional temporary total disability benefits

to begin on December 29, 2010, as well as an evaluation by a pain management specialist.

After Employer refused, Gales filed a claim with the Commission. Following a hearing,

the Commission entered an Award of Compensation (“Award”), ordering Employer to pay


      1
        The Commission is an independent unit of the State government that hears
workers’ compensation claims. See Md. Code (1991, 2008 Repl. Vol.), § 9-301 of the
Labor and Employment Article.
      2
         “This Court has defined the period of temporary total disability as the ‘healing
period, or the time during which the workman is wholly disabled and unable by reason of
his injury to work.’” Buckler v. Willett Constr. Co., 345 Md. 350, 356, 692 A.2d 449, 452
(1997) (citation omitted).
for the additional benefits and evaluation. Employer appealed to the Circuit Court for Anne

Arundel County and requested a jury trial.3

       At the beginning of voir dire, the trial judge instructed the venire that Gales

prevailed before the Commission and that Employer was appealing that decision. In their

opening statements, all parties advised the jury that the Commission entered an Award in

Gales’s favor, and Gales also informed the jury that the Award is presumed prima facie

correct.

       During its case-in-chief, Employer presented the video deposition of Dr. Robert

Riederman, an orthopedic surgeon. Dr. Riederman testified that no further medical

treatment was necessary and Gales could return to work without restrictions. After playing

the video deposition, Employer rested its case. Gales then moved for judgment, arguing

that because Employer failed to move the Award into evidence, it had failed to meet its

burden to invoke the jurisdiction of the circuit court.4 Although Employer maintained it

was not obligated to offer the Award into evidence, it nevertheless moved to reopen




       3
        The case was eventually transferred from the Circuit Court for Anne Arundel
County to the Circuit Court for Baltimore City.
       4
           Specifically, Gales advanced:
                Because this is an administrative law appeal, it is incumbent
                for this court to have jurisdiction by some act of the appellant.
                And in this case, the appellant has rested. She has not put in
                any evidence of the decision of the Commission. Under the
                rules of court, without the decision of the Commission . . . the
                circuit court has no jurisdiction and the appeal must be
                dismissed.
                                                2
evidence so it could do so. The trial court, however, denied the Motion to Reopen and

granted Gales’s Motion for Judgment.

       In its March 2, 2012 Order granting the Motion for Judgment and affirming the

Award, the trial court explained that § 9-745 of the Labor and Employment Article (“LE §

9-745”) “makes the [Commission] decision, or a version of the decision, a piece of

evidence that would need to be considered by the jury.” The trial court then added the

following:

              As the Court of Appeals stated in Holman v. Kelly Catering,
              “In order to effectuate the legislature’s mandate that the
              Commission’s ‘decision . . . is presumed to be prima facie
              correct,’ the jury should know what decision is presumed
              correct and who made that decision.” 334 Md. 480, 487[, 639
A.2d 701, 704] (1994). And it is the Appellant who has the
              burden to show that, based on the evidence it presented in the
              case in chief, the decision of the [Commission] is incorrect. To
              not require the Appellant to introduce the [Commission]
              decision would effectively shift the burden of proof to the
              Appellee, in contravention to § 9-745(b)(2).

       Employer filed a Motion for New Trial, contending it was not required to move the

Award into evidence. After the trial court denied that motion, Employer appealed to the

Court of Special Appeals, arguing the same ground advanced in its Motion for New Trial

and also that the trial court erred in refusing to grant its Motion to Reopen.

       The intermediate appellate court reversed the trial court, concluding that it

erroneously interpreted Holman v. Kelly Catering, Inc., 334 Md. 480, 639 A.2d 701 (1994)

and LE § 9-745(b). Specifically, the Court of Special Appeals held that neither Holman

nor LE § 9-745(b) requires the appellant to move the Award into evidence. With this

holding, there was no need to address the issue of reopening.

                                              3
       Gales petitioned for writ of certiorari, which this Court granted on October 18, 2013,

to answer the following question:

              Is the appellant in a de novo workers’ compensation jury trial
              required to move the Commission decision into evidence?5

Because we answer no, we shall affirm the judgment of the Court of Special Appeals.

                                      DISCUSSION

       “We review the trial court’s grant of [Gales’s] Motion for Judgment de novo,

considering the evidence and reasonable inferences drawn from the evidence in the light

most favorable to [Employer].” Thomas v. Panco Mgmt. of Md., LLC, 423 Md. 387, 393–

94, 31 A.3d 583, 587 (2011).

                                          Holman

       We begin by analyzing our decision in Holman v. Kelly Catering, Inc. There,

Sandra Ann Holman filed a claim for workers’ compensation benefits based on bodily

injuries she sustained in an accident while driving a catering truck for Kelly Catering, Inc.

(“Kelly”). After a hearing, the Commission denied Holman’s request for benefits, finding

she was an independent contractor. Holman appealed to the Circuit Court for Anne

Arundel County and requested a jury trial. Prior to trial, Holman moved the court to

exclude any reference to the Commission decision. Over Kelly’s objection, the trial judge

granted the motion, and trial began. After both parties presented their evidence, the trial




       5
        For the sake of brevity, we shortened the question presented from how it was
presented in the briefs, retaining its essence.

                                             4
judge instructed the jury without mentioning the Commission decision.6 The jury returned

a verdict that Holman was an employee of Kelly. Kelly appealed, and the Court of Special

Appeals reversed and remanded for a new trial. One of the bases for reversal was the trial

court’s failure to instruct the jury on the Commission decision. We granted certiorari to

consider the role of a Commission decision in a de novo workers’ compensation jury trial.

       The dispute between the parties in Holman primarily concerned the scope of LE §

9-745(b), which provides: “(1) the decision of the Commission is presumed to be prima

facie correct; and (2) the party challenging the decision has the burden of proof.” We

reasoned that “[s]ound statutory interpretation strongly indicates that § 9-745(b) requires

the jury to be informed of the decision of the Commission notwithstanding the fact that the

statute does not expressly say so.” Holman, 334 Md. at 490, 639 A.2d at 706. We

concluded that “by specifying the Commission[] decision is ‘presumed to be prima facie

correct,’ the legislature intended for the jury to be instructed as to what decision is

presumed correct and who rendered that decision.” Id. at 491, 639 A.2d at 706.


       The exact instruction given in Holman v. Kelly Catering, Inc. was as follows:
       6

             The posture of this case [is that] under the law the claimant in
             this case is presumed to be an independent contractor. She is
             not presumed to be an employee. The claimant in the case has
             the burden of proving her case to the extent that she is an
             employee. The claimant asserts that claim, that she is an
             employee, and has the burden of proving it by what we call [a]
             preponderance of the evidence. To prove a preponderance of
             the evidence . . . means to prove that something is more likely
             so than not so. In other words, a preponderance of the evidence
             means such evidence as when considered and compared with
             that opposed to it, has more convincing force and produces in
             your mind a belief that is more likely true than not true.
334 Md. 480, 483, 639 A.2d 701, 702–03 (1994) (alterations and emphasis in original).
                                            5
       The parties in Holman submitted that their dispute presented us with our first

opportunity to decide whether a Commission decision has any evidentiary value to a judge

or jury in a de novo workers’ compensation jury trial. Yet, the Holman Court observed

that “our prior decisions have indicated that the jury should be instructed on the

Commission[] decision so the jurors may consider it in reaching their verdict.” Id. at 491,

639 A.2d at 707. After reviewing several cases, we stated that “Maryland case law

demonstrates that the commonly accepted understanding of [LE § 9-745(b)] is that jury

instructions should refer to the fact that the Commission rendered a prior decision, and that

such a decision is prima facie correct.” Id. at 493, 639 A.2d at 708. We concluded that

this “commonly accepted understanding” complied with LE § 9-745(b). Id. at 493–94, 639

A.2d at 708.

       After an in-depth discussion in Holman of whether jury instructions must refer to

the Commission decision being appealed, we briefly addressed the issue of permitting the

jury to examine a Commission decision in evidence. We explained: “[o]rdinarily . . . it

would be sufficient for a trial judge simply to tell the jury what the Commission decided . . .

and explain that the Commission’s determination is presumed prima facie correct.” Id. at

494–95, 639 A.2d at 708. Ultimately, we held that the Commission decision cannot be

excluded during the circuit court appellate proceeding challenging that decision—the jury

must be informed of the Commission decision and its prima facie correctness.

       Employer contends that because Holman did not hold that the appellant must move

the Commission decision into evidence, the Court implicitly held that moving the

Commission decision into evidence is discretionary. This appeal is not resolved quite so

                                              6
readily, because the Holman Court never reached the issue of whether moving for

admission of the decision into evidence was mandatory.

       Gales does not dispute that Holman requires a trial judge to instruct the jury that the

Commission rendered a decision and explain that the decision is presumed prima facie

correct. He argues, however, that this requirement implies that an appellant must move the

decision into evidence because a trial judge can only fashion such an instruction if the

decision is in evidence. This argument is unavailing.

       Jury instructions “must correctly state the law, and . . . that law must be applicable

in light of the evidence before the jury.” Sergeant Co. v. Pickett, 285 Md. 186, 194, 401
A.2d 651, 655 (1979). Even when the Commission decision is not in evidence, the

instruction we prescribed in Holman satisfies both elements of this test.

       First, the instruction we prescribed in Holman correctly states the law as articulated

in LE § 9-745(b)(1) by incorporating the Commission decision and explaining that it is

presumed prima facie correct. See § 9-745(b)(1) of the Labor and Employment Article.

Second, this statement of the law is “applicable in light of the evidence before the jury.”

During their cases-in-chief, the parties in a Commission appeal present the evidence that

permits the jury to determine whether the appellant has rebutted the presumption that the

Commission decision is prima facie correct.          Here, Employer presented the video

deposition of Dr. Riederman, who testified that, in his opinion, Gales did not require

additional medical treatment. Even though Employer did not offer the Commission

decision into evidence, the instruction we prescribed in Holman would have been

appropriate in light of Dr. Riederman’s testimony because his testimony would have

                                              7
permitted the jury to determine whether Employer rebutted the presumption that the

Commission decision was correct.

                                      LE § 9-745(B)

      We now turn to LE § 9-745(b) because our ultimate decision must ensure

compliance with that provision.       In Holman, the Court engaged in an extensive

interpretation of LE § 9-745(b). As we indicated earlier, the Holman Court read LE § 9-

745(b) as requiring the jury to be informed of the decision of the Commission. Holman,
334 Md. at 490, 639 A.2d at 706. The question remains then whether LE § 9-745(b) also

requires the appellant to move the Commission decision into evidence, although the statute

does not expressly say so.

      “The cardinal rule of statutory interpretation is to ascertain and effectuate the intent

of the Legislature.” Kushell v. Dep’t of Natural Res., 385 Md. 563, 576, 870 A.2d 186,

193 (2005). Therefore, we must determine whether the Legislature intended to require an

appellant to move the Commission decision into evidence.

      “In analyzing a statute, we must always be cognizant of the fundamental principle

that statutory construction is approached from a ‘commonsensical’ perspective. Thus, we

seek to avoid constructions that are illogical, unreasonable, or inconsistent with common

sense.” Frost v. State, 336 Md. 125, 137, 647 A.2d 106, 112 (1994) (citation omitted). In

Holman, we concluded the Legislature intended for juries to know that the Commission

made a decision and what it was. 334 Md. at 486, 639 A.2d at 704. Deciding that the

Legislature also intended to require an appellant to move the Commission decision into

evidence would be an unreasonable and illogical construction of LE § 9-745(b). Instead

                                             8
of permitting a jury to examine a Commission decision that is in evidence, it is ordinarily

sufficient for a trial judge to tell the jury what the Commission decided and explain that

the decision is presumed prima facie correct. Id. at 494–95, 639 A.2d at 708. Indeed, the

Holman Court foresaw that there could be sound reasons why a copy of the Commission’s

verdict should not be given to the jury. As it instructed, “if the [Commission] decision

contains extraneous or harmful matter, or the prejudice outweighs its probative value, a

judge obviously should refuse to provide a copy to the jury.” Id. at 495, 639 A.2d at 708

(citation omitted).

       Thus, construing LE § 9-745(b) from a “commonsensical” perspective, we infer that

the Legislature did not intend to require appellants to move the Commission decision into

evidence. Such a requirement would do little to advance the legislative objective that juries

should be informed of what the Commission decided. Introducing the decision provides

no more information to the jury than does the instruction from the judge. Indeed, an

instruction from a judge is a better control for preventing extraneous information from

tainting the jury’s deliberations.

       Section 9-745(b)(1) provides that “the decision of the Commission is presumed to

be prima facie correct.” We next consider whether a jury can, without the Commission

decision being in evidence, apply the presumption of prima facie correctness mandated by

this subsection and determine whether the appellant has met his burden, imposed by LE §

9-745(b)(2), of proving the Commission erred.

       Gales asserts that a jury cannot presume a Commission decision is prima facie

correct if that decision is not in evidence. We do not agree. Instructing the jury is an

                                             9
equally valid method to inform the jury of the statutory presumption. There is no benefit

to the jury from viewing a copy of the Commission decision, which provides neither

additional information nor insight about such decision or the statutory presumption.

      We find support for our view in at least two Maryland workers’ compensation

treatises, which confirm that moving the Commission decision into evidence is

discretionary. See Maurice J. Pressman, Workmen’s Compensation in Maryland, § 4-26,

at 441 (2d ed. 1977) (“[T]he Commission’s award is presumed to be correct and may be

offered in evidence[.]”) (emphasis added); Clifford B. Sobin, Maryland Workers’

Compensation, § 22:9, at 31 (2013–2014 ed.) (“Where it is not prejudicial to a party the

Commission’s Order may be admitted into evidence . . . .”) (emphasis added). As we held

in Holman, a trial judge can and must inform the jury of the Commission decision. 334

Md. at 490, 639 A.2d at 706; see also Maryland Civil Pattern Jury Instruction (4th ed.,

2013 Supp.) (“MPJI-Cv”) 30:1, at 739 (“This case has been heard and decided by the

Workers’ Compensation Commission. The [Employee is] [Employer and Insurer are]

appealing the decision of the Commission. The Commission determined that (insert

findings). This decision is presumed to be correct. The [party appealing has] the burden

of proving by a preponderance of the evidence that the decision is wrong.”).

      Section 9-745(b)(2) provides that “the party challenging the [Commission] decision

has the burden of proof.”     Gales contends that if an appellant does not move the

Commission decision into evidence, it cannot meet its burden because a jury cannot

evaluate whether the Commission erred if the Commission decision is not in evidence.

This argument is unpersuasive because it erroneously assumes that the only effective way

                                           10
to communicate a Commission decision to a jury is to move that decision into evidence.

As we discussed supra, a jury can, equally well, learn about the decision by listening to the

instruction we prescribed in Holman. Even when the Commission decision is not in

evidence, this instruction permits jurors to evaluate whether the appellant has met his

burden of proof. See Holman, 334 Md. at 486–87, 639 A.2d at 704 (“[I]f the jurors are

told that the [Commission] decision is prima facie correct, they obviously will consider it

in weighing whether the party challenging the Commission’s decision has met its burden

of proof . . . .”) (emphasis added).

       The burden of proof placed on a workers’ compensation appellant “means simply

that [he] must demonstrate to the fact-finder that the Commission erred.” Richard P.

Gilbert et al., Maryland Workers’ Compensation, § 16.07, at 14 (4th ed. 2013). As this

treatise explains, there are a number of techniques an appellant may employ to meet his

burden:

              [An] appellant may submit new evidence, rely in whole or in
              part on the record made before the Commission, show by
              argument that the Commission misconstrued the facts, attached
              improper weight to a particular witness, misjudged the
              credibility of a witness or all of the witnesses, or the appellant
              may rely on any combination of the foregoing reasons.

Id. at 14–15 (citing Abell v. Albert F. Goetze, Inc., 245 Md. 433, 226 A.2d 253 (1967) and

Morris v. Christopher, 255 Md. 372, 258 A.2d 172 (1969)). Gales does not cite, and we

have not found, any case holding that an appellant must move the Commission decision,

or any specific item of evidence, into evidence to meet his burden of proof. An appellant

has the burden of persuading the jury by a preponderance of the evidence that the


                                             11
Commission erred. Subject to the rules of evidence, the exhibits and testimony he presents

in attempting to meet this burden are within his discretion.7

       Finally, we observe that a de novo workers’ compensation jury trial is a different

species than most other jury trials.8      Unlike most jury trials, a de novo workers’

compensation jury trial introduces to the jury, for its consideration, the judgment of another

decision-maker. The Commission decision is not like other evidence, which bears on the

merits of the case. In this sense, it is not even factual—which helps to explain why we

consider a jury instruction, without an evidentiary basis, sufficient to convey the

Commission decision to the jury.



       7
         If the party prevailing before the Commission seeks to emphasize that decision for
the jury, it always has the right to introduce a copy of the decision in its own case. And of
course, opening and closing statements can home in on the presumption.
       8
        De novo workers’ compensation appeals are somewhat similar to appeals from the
Health Care Alternative Dispute Resolution Office. Md. Code (1973, 2013 Repl. Vol.), §
3-2A-06(d) of the Courts and Judicial Proceedings Article (“CJP”) provides:

              Unless vacated by the court pursuant to subsection (c) of this
              section, the unmodified arbitration award is admissible as
              evidence in the judicial proceeding. The award shall be
              presumed to be correct, and the burden is on the party rejecting
              it to prove that it is not correct.

Health care arbitration appeals differ, however, in that the claimant bears the burden of
proof regardless of who prevailed before the health claims panel. See Newell v. Richards,
323 Md. 717, 729, 594 A.2d 1152, 1158 (1991). We have held that in health care
arbitration appeals, the trial judge should instruct the jury that the claimant has the burden
of proof and explain that the health claims panel made a decision that is presumed correct.
Id. at 733–34, 594 A.2d at 1160. These appeals markedly decreased after the enactment of
CJP § 3-2A-06B enabled a claimant or any defendant to waive arbitration with the Health
Care Alternative Dispute Resolution Office. See § 3-2A-06B of the Courts and Judicial
Proceedings Article.
                                             12
                                      CONCLUSION

       In conclusion, we hold that an appellant in a de novo workers’ compensation jury

trial is not required to move the Commission decision into evidence. The Court’s decision

in Holman requires a trial judge to give an instruction encompassing the Commission

decision and explaining that it is prima facie correct. A trial judge can give this instruction

when the Commission decision is not in evidence because the instruction informs the jury

about the unique procedure applicable to a de novo workers’ compensation jury trial. Even

when the Commission decision is not in evidence, the instruction we prescribed in Holman

permits the jury to apply the presumption of prima facie correctness to the decision and

determine whether the appellant has met his burden of proving the Commission erred. Of

course, an appellant—or appellee—may still move the Commission decision into evidence,

and be subject to the types of objections that might persuade a judge to bar admission or

admit it only after selected redactions. Neither is required to do so.

       Accordingly, we affirm the judgment of the Court of Special Appeals.

                                                   JUDGMENT OF THE COURT OF
                                                   SPECIAL APPEALS AFFIRMED.
                                                   COSTS   TO  BE  PAID  BY
                                                   PETITIONER.




                                              13